DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-5 and 7-19 are objected to because of the following informalities:  
Regarding all claims, all of the claims in each amendment paper must be presented in ascending numerical order.  The examiner notes that claim 6 is missing from the text.  Applicant is advised to amend the claim numbers in the subsequent response so that claims are listed in ascending numerical order  
Regarding claim 16, the term “the cannula base assembly” in line 2 should be amended to “the base assembly” to keep claim terminology consistent.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “automatic retraction mechanism configured to move the sharp inner stylet from an advanced position to a retracted position after completion claim 9, “automatic release mechanism configured to decouple the inserter assembly from the base assembly after completion of a stylet retraction cycle” in claim 10, and “an element or assembly that changes color when the tubing has been primed with fluid” in claim 13 (the examiner notes that this limitation will be interpreted as a color dot or a PVC laminating film, as set forth in paragraph 99 of applicant’s specification, and functional equivalents thereof).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wound flexible subcutaneous infusion cannula" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation is interpreted as if reciting “the flexible subcutaneous infusion cannula”.  The examiner notes that this interpretation appears consistent with the dependent claims.
Regarding claims 1 and 16, the claims recite the limitation “at an angle less than 45°”.  This angle would be measured between subcutaneous infusion cannula and some other point of reference.  However, this point of reference is not defined by the claim.  It cannot be determined if the point of reference is the skin, an axis of the system, or some other reference.  As such, the metes and bounds of the claim cannot be determined.  For examination purposes, the angle is considered relative to the surface of the skin.
Claim 8 recites the limitation "the distal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claims 9 and 10, claim limitations “an automatic retraction mechanism” and “an automatic release mechanism” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraphs 106 and 107 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Regarding claim 15, the claim is dependent on itself.  For examination purposes, the claim is examined as if depending on claim 14.

	Claims 2-5, 7, 11-14, and 17-19 are also rejected by virtue of being dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schraga (US 20090069750) in view of Li (US 20140088555). 
Regarding claim 1, Schraga discloses a system for delivering fluid to a user transcutaneously (400 in fig. 17), the system comprising: 
a base assembly configured to be located on the user's skin (410, 470 in fig. 17)
a flexible subcutaneous infusion cannula (430 in fig. 17; the examiner notes that all materials are configured to exhibit some degree of flexibility)configured to be positioned fully within the base assembly prior to insertion (fig. 17); 
an inserter assembly coupled to the base assembly (420 in fig. 17), the inserter assembly being configured to drive the wound flexible subcutaneous infusion cannula from the base assembly through the user's skin (fig. 18; paragraph 129); and 
a fluid connection assembly configured to fluidically connect the base assembly to a source of delivery fluid (450 in fig. 17 and S/SN in fig. 8; paragraph 132).
However, in this embodiment, Schraga does not explicitly teach or disclose the inserter assembly being configured to drive the wound flexible subcutaneous infusion cannula from the base assembly through the user's skin at an angle of less than 45°.

Regarding claim 2, in the modified system of Schraga, Schraga discloses  the inserter assembly is removably coupled to the base assembly (fig. 19 shows the inserter assembly 420 completely removed from the base assembly).
Regarding claim 3, in the modified system of Schraga, Schraga discloses a sharp inner stylet configured to extend through the flexible subcutaneous infusion cannula (422 in fig. 17).
Regarding claim 4, in the modified system of Schraga, Schraga discloses the sharp inner stylet has a pre-set shape (fig. 17 shows the stylet 422 having a shape which was set prior to use).
Regarding claim 5, in the modified system of Schraga, Schraga discloses the base assembly includes an adhesive on at least one surface thereof configured to attach the base assembly to the user's skin (AL in fig. 17 is defined as an “adhesive layer” in paragraph 130).
Regarding claim 14, in the modified system of Schraga, Schraga discloses he fluid connection assembly includes a releasable fluid interconnect assembly configured 
Regarding claim 15, in the modified system of the releasable fluid interconnect assembly includes a needle (S in fig. 8) and a septum (450 in fig. 17), wherein the fluid interconnect assembly is configured to insert an end of the needle through the septum after a cannula stylet is withdrawn from the septum (the needle S is capable of being inserted through septum 450 after the stylet 422 is withdrawn; fig. 8).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 1 above, and further in view of Beasley (US 20050273076).
Regarding claim 7, modified Schraga teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the flexible subcutaneous infusion cannula includes an outer tube and an inner reinforcement coil.
Beasley teaches a subcutaneous infusion cannula (10 in fig. 1) which is usable in a system having a base assembly (118 in fig. 22) and an inserter assembly (120 in fig. 22).  Beasley further teaches the subcutaneous infusion cannula includes an outer tube (18 in fig. 1) and an inner reinforcement coil (16 in fig. 1).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the flexible subcutaneous infusion cannula of modified Schraga to include an outer tube and an inner reinforcement coil, as Beasley teaches this 
Regarding claim 8, modified Schraga teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the flexible subcutaneous infusion cannula includes two or more fluid exit holes at or near the distal end thereof.
Beasley teaches a subcutaneous infusion cannula (10 in fig. 1) which is usable in a system having a base assembly (118 in fig. 22) and an inserter assembly (120 in fig. 22).  Beasley further teaches the subcutaneous infusion cannula includes two or more fluid exit holes at or near the distal end thereof (66 in fig. 10).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the flexible subcutaneous infusion cannula of modified Schrage to include two or more fluid exit holes at or near the distal end thereof since Beasley teaches that this configuration provides enhanced absorption of medication at the delivery site (paragraph 56).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schraga in view of Li, as applied to claims 1 and 3 above, and further in view of Hunn (US 20040158207).
Regarding claim 9, modified Schraga teaches all of the claimed limitations set forth in claims 1 and 3, as discussed above, but does not teach or disclose the inserter assembly includes an automatic retraction mechanism configured to move the sharp inner stylet from an advanced position to a retracted position after completion of a cannula insertion cycle.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schraga in view of Li and in further view of Hunn, as applied to claims 1, 3, and 9 above, and further in view of Yodfat (US 20080319414).
Regarding claim 10, modified Schraga teaches all of the claimed limitations set forth in claims 1, 3, and 9, as discussed above, but does not teach or disclose the inserter assembly includes an automatic release mechanism configured to decouple the inserter assembly from the base assembly after completion of a stylet retraction cycle.
Yodfat teaches a system (fig. 22) having a base assembly (20 in fig. 23) and an inserter assembly (90 in fig. 23) and further teaches the inserter assembly includes an automatic release mechanism configured to decouple the inserter assembly from the base assembly after completion of a stylet retraction cycle (paragraph 126 discloses automatically releasing the latch after the penetrating member has been retracted).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of modified Schraga to 
Regarding claim 11, in the modified system of Schraga, Hunn discloses the inserter assembly is configured to automatically perform the cannula insertion cycle, the stylet retraction cycle and a release cycle in succession after a single trigger event without further interaction from the user (paragraphs 82-85 discloses pressing button 37 to initiate insertion and retraction).  Since Yodfat discloses that the releasing cycle occurs automatically after retraction, the triggering event of Hunn in modified Schraga would cause the release cycle.
Regarding claim 12, in the modified system of Schraga, Hunn discloses the inserter assembly includes a single drive spring configured to supply all energy required to drive the cannula insertion cycle, the stylet retraction cycle and the release cycle (paragraphs 82-85 discloses that drive spring 31 provides the force for insertion and retraction).  Since Yodfat discloses that the releasing cycle occurs automatically after retraction, the force of the drive spring of Hunn in modified Schraga is considered to provide the energy required for the release cycle since the drive spring causes the retraction cycle. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schraga in view of Li, as applied to claim 1 above, and further in view of Sternberg (US 20100063445).
Regarding claim 13, modified Schraga teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the fluid connection 
Sternberg teaches a system (fig. 2) comprising a fluid connection assembly (4, 8, 20 in fig. 2) having a tubing (4 in fig. 2) connected to a luer (20 in fig. 2).  Sternberg further teaches that the luer comprises an element or assembly that changes color when the tubing has been primed with fluid (the examiner notes that this limitation is being interpreted under 112f as a film, and functional equivalents thereof; Sternberg teaches a member 24 which changes color, paragraph 47).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the needle (SN in fig. 8) to be a tubing and luer which connect to the septum and to have an element that changes color when the tubing has been primed with fluid, as taught by Sternberg, for the purpose of providing a visual indication that priming is complete (paragraph 47).
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Li.
Regarding claim 16, Beasley discloses a system for delivering fluid to a user transcutaneously (fig. 22), the system comprising: 
a base assembly (118 in fig. 22) configured to be located on the user's skin (paragraph 63), the cannula base assembly including a subcutaneous infusion cannula (112 in fig. 22) having a central lumen therethrough (fig. 23 shows insertion needle 120 positioned within the cannula indicating that the cannula has a lumen), wherein the subcutaneous infusion cannula includes a reinforcing coil extending along a portion of 
an inserter assembly coupled to the base assembly (120 in fig. 23; fig. 23 shows the inserter assembly touching the base assembly and operatively coupled), the inserter assembly including a sharp stylet (see below) configured to pass through the central lumen of the subcutaneous infusion cannula (fig. 23; paragraph 63), the inserter assembly being configured to drive the sharp stylet and subcutaneous infusion cannula together through the user's skin without a needle placed over the subcutaneous infusion cannula (paragraph 63 discloses the stylet placed within the cannula and driven through the skin); and 

    PNG
    media_image1.png
    335
    346
    media_image1.png
    Greyscale

a fluid connection assembly configured to fluidically connect the base assembly to a source of delivery fluid (116 in fig. 22).
Beasley further discloses that the stylet and infusion cannula are positioned “at an angle”.  However, Beasley does not explicitly teach or disclose the inserter assembly 
Li teaches that in subcutaneous drug delivery, the insertion angle can be chosen to be less than 45° (paragraph 70 discloses 30°).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the insertion angle to be less than 45°, as taught by Li, since Li teaches that this angle can be desirable (paragraph 70) and since the angle would be chosen based on patient preference or intended therapy.
Regarding claim 17, modified Beasley teaches all of the claimed limitations set forth in claim 16, as discussed above.  In a separate embodiment (fig. 5), Beasley discloses a reinforcing coil has a first section with a first coil pitch (16 in fig. 5) and a second section with a second coil pitch (19 in fig. 5), the first section being located more distally in the cannula than the second section (fig. 5), wherein the first coil pitch is greater than the second coil pitch (fig. 5; paragraph 55). 
Beasley does not explicitly teach or disclose the features of this embodiment being incorporated into the embodiment of fig. 22.  However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reinforcing coil of the embodiment of fig. 22 to have a first section with a first coil pitch and a second section with a second coil pitch, the first section being located more distally in the cannula than the second section, wherein the first coil pitch is greater than the second coil pitch.  This modification would help guide the insertion of a needle through the cannula and would ensure that the needle passes safety through and does not penetrate the tubing wall, as taught by Beasley (paragraph 55).
Regarding claim 18, in the modified system of Beasley, Beasley discloses the first coil pitch is an open pitch and the second coil pitch is a closed pitch (fig. 5 and paragraph 55).
Regarding claim 19, modified Beasley teaches all of the claimed limitations set forth in claims 16-18, as discussed above.  In a separate embodiment (fig. 10), Beasley discloses the first section includes a plurality of holes through a side wall of the subcutaneous infusion cannula (66 in fig. 10).
Beasley does not explicitly teach or disclose this feature in the embodiment of fig. 22.  However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the first section of modified Beasley to include a plurality of holes through a side wall of the subcutaneous infusion cannula for the purpose of enhanced absorption of medication at the delivery site, as taught by Beasley (paragraph 56).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783    
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783